DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Art Unit- Location 
The Art Unit location of your application in the USPTO has changed. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2642.
	Response to Amendment
This Action is in response to Applicant’s amendment/Remarks filed on 12/18/2020.  Claims 1-19 are still pending in the present application.  This Action is made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Paulin et al Patent No. :( US 9,767,677 B1) hereinafter referred as  Paulin.
For claim 1, Paulin teaches a data driven emergency response system, the system comprising: 
a first remote device and one or more second remote devices each having a computer, the first remote device used to submit a first alert signal during an emergency situation (column 2, lines 20-24)  and the one or more second remote devices to be notified of the emergency situation (column 2, lines 32-35)  ; and
(column 2, lines 15-19) and (column 5, lines 16-18)  , the platform configured to receive the alert signal from the first remote device (column 5, lines 18-20) , wherein the platform is programmed to automatically identify the emergency situation and to analyze a relative location of the one or more second remote devices to the emergency situation, and then to prioritize selection of the one or more second remote devices based on the relative location of the one or more second remote devices to the emergency situation (column 11, lines 20-28).  
For claim 2, Paulin teaches the driven emergency response system, wherein the platform is configured to provide directions using a best route of the one or more second remote devices to the emergency situation (320 fig. 3) (column 8, lines 61-65)  
For claim 3, Paulin teaches the driven emergency response system, wherein the one or more second remote devices are configured to submit a second alert signal to the platform to request for additional assistance (Paragraph [0062], lines 1-12)-(Paragraph [0063], lines 1-10).  
For claim 4, Paulin teaches the driven emergency response system, wherein the platform is configured to receive real-time audio, video, and location information from the first remote device and the one or more second remote devices (column 2, lines 49-52)  
For claim 5, Paulin teaches the driven emergency response system, wherein the platform is configured to send the received real-time audio, video, and location information to other second remote devices of the one or more second remote devices (column 2, lines 52-55)    
For claim 6, Paulin teaches the driven emergency response system,  wherein the one or more second remote devices is configured to receive real-time audio, video, and location information from the first remote device and other second remote devices of the one or more second remote devices (column 7, lines 47-50)  
For claim 7, Paulin teaches the data driven emergency response system, wherein the one or more second remote devices is configured to send the received real-time audio, video, and location information to the first remote device and other second remote devices of the one or more second devices (column 7, lines 47-50)  
For claim 8, Paulin teaches the driven emergency response system, wherein the platform is configured to define a first geo-fence area and a second geo-fence area within location information of the emergency situation (column 8, lines 28-33)  
(column 2, lines 43-44) and (column 8, lines 53-57)     
For claim 10, Paulin teaches the driven emergency response system, wherein the one or more second remote devices includes a wireless communication device (column 9, lines 65-67) and (column 10, lines 1-3).  
For claim 11, Paulin teaches a data driven emergency response system, the system comprising:
 a first remote device and one or more second remote devices each having a computer, the first remote device used to submit a first alert signal during an emergency situation (column 2, lines 20-24)   and the one or more second remote devices to be notified of the emergency situation corresponding to the first alert signal (column 2, lines 32-35);
 a platform coupled to the first remote device and the one or more second remote devices through a network (column 2, lines 15-19) and (column 5, lines 16-18), the platform configured to receive the first alert signal from the first remote device (column 5, lines 18-20) and to send directions to the emergency situation to the one or more second remote devices (320 fig. 3) (column 8, lines 61-65), 
wherein the platform is programmed to automatically analyze a relative location of each second remote device with respect to the first remote device and the emergency situation, identify the emergency situation, identify equipment in possession of the one or more second remote devices, and then to prioritize selection of the second remote devices to send directions to the emergency situation, based on the location information of the second remote device to the emergency situation (column 11, lines 20-28). 
For claim 12, Paulin teaches the data driven emergency response system, wherein the platform is configured output directions using a best route to the emergency situation to the one or more second remote devices (320 fig. 3) (column 8, lines 61-65).
For claim 13, Paulin teaches the data driven emergency response system, wherein the platform is configured to receive real-time audio, video, and location information from the first remote device and the one or more second remote devices (column 2, lines 49-52). 
For claim 14, Paulin teaches the data driven emergency response system, wherein the platform is configured to send the received real-time audio, video, and location information to other second remote devices of the one or more second devices (column 2, lines 52-55).
(column 7, lines 47-50).
For claim 16, Paulin teaches the data driven emergency response system, wherein the one or more second remote devices is configured to send the received real-time audio, video, and location information to the first remote device and other second remote devices of the one or more second remote devices (column 7, lines 47-50). 
For claim 17, Paulin teaches the data driven emergency response system, wherein the platform is configured to define a first geo-fence area and a second geo-fence area within location information of the emergency situation (column 8, lines 28-33).
For claim 18, Paulin teaches the data driven emergency response system, wherein the first geo- fence area corresponds to a restricted area and the second geo-fence area corresponds to a confined to area (column 2, lines 43-44) and (column 8, lines 53-57). 
For claim 19, Paulin teaches the data driven emergency response system, wherein the one or more second remote devices includes a wireless communication device (column 9, lines 65-67) and (column 10, lines 1-3). 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 11 of U.S Patent No. (US 9,767,677 B1).  Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following:
	For claim 1, the claim 11 of the U.S Patent No. (US 9,767,677 B1) discloses: 
Current Application
1. A data driven emergency response system, the system comprising: a first remote device and one or more second remote devices each having a computer, the first remote device used to submit a first alert signal during an emergency situation and the one or more second remote devices to be notified of the emergency situation; and a platform coupled to the first remote device and the one or more second remote devices through a network, the platform configured to receive the alert signal from the first remote device, wherein the platform is programmed to automatically identify the emergency situation and to analyze a relative location of the one or more second remote devices to the emergency situation, and then to prioritize selection of the one or more second remote devices based on the relative location of the one or more second remote devices to the emergency situation.
9,767,677 B1

11. A data driven emergency notification system, the system comprising: a first remote device and a plurality of second remote devices each having a computer, the first remote device used by a user to submit an alert signal during an emergency situation and the plurality of second remote devices used by a plurality of first responders to be notified of the emergency situation; a platform coupled to the first remote device and the plurality of second remote devices through an internet connection and a network, the platform configured to receive the alert signal and user identification data of the user from the first remote device and qualifications experience level, and equipment in possession of the first responder from the plurality of second remote devices, wherein the platform is programmed to automatically analyze a relative location of the first responders to the user, identify the emergency situation, identify equipment in possession of the first responders, and then to prioritize selection of the first responders based on first responders closest to the user having the correct equipment  for the identified emergency situation and then to automatically send the alert signal to the selected first responders.


Nonetheless, the removal of said limitations from the claim 11 of the present patent made claim 1 a broader version or same version of claim 11. Therefore, since omission of an element and its  (In re Karlson (CCPA) 136 USPQ 184( 1963), claim 1 is not patentably distinct from claim 11.  
Response to Arguments
Applicant's arguments filed on 12/18/2020, with respect to claims 1-19 have been fully considered but they are not persuasive. 
Applicant hereby declares under 37 CFR 1.132 that Applicant conceived the invention, Applicant request withdrawn the rejection of claims 1-19. 
The 37 CFR 1.132 affidavit is not sufficient to withdraw the rejection under 35 U.S.C. 102(a)(1).  The  AIA  35 U.S.C. 102(b)(1)(A) provides that a disclosure which would otherwise qualify as prior art under AIA  35 U.S.C. 102(a)(1) is not prior art if the disclosure was made: (1) One year or less before the effective filing date of the claimed invention; and (2) by the inventor or a joint inventor, or by another who obtained the subject matter directly or indirectly from the inventor or joint inventor. MPEP § 2153.01(a) discusses issues pertaining to disclosures within the grace period by the inventor or a joint inventor ("grace period inventor disclosures") and MPEP § 2153.01(b) discusses issues pertaining to disclosures within the grace period by another who obtained the subject matter directly or indirectly from the inventor or joint inventor ("grace period inventor-originated disclosures"). MPEP § 2152.01 discusses the "effective filing date" of a claimed invention. Therefore, the grace period is greater than a year, An exception could not be applied to the  35 U.S.C. 102(a)(1).The rejection under 35 U.S.C. 102(a)(1) is  maintained.
Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH AREVALO/Primary Examiner, Art Unit 2642